                            UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NORTHEASTERN DIVISION


 UNIVERSAL LIFE CHURCH
 MONASTERY STOREHOUSE, ET AL.,
                                                    Case No. 2:19-cv-0049
         Plaintiffs,
                                                    Chief Judge Crenshaw
 v.                                                 Magistrate Judge Newbern

 WAYNE NABORS, ET AL.,

         Defendants.


                                              ORDER

         On September 26, 2019, Defendants Herbert H. Slatery III, Jennings H. Jones, Neal

Pinkston, Bryant C. Dunaway, Kim R. Helper, and Bill Lee filed a motion to dismiss second

amended complaint. (Doc. No. 115.) Pursuant to the initial case management order (Doc. No. 67),

any response is to be filed within 10 days after the filing of the motion. Any optional reply shall

be filed within 5 days after the filing of the response.

         Any filings made related to the motion to dismiss, including motions for extensions of time

or to exceed page limits, shall be decided by Judge Crenshaw unless referred to the undersigned

magistrate judge.

         It is so ORDERED.



                                                       ____________________________________
                                                       ALISTAIR E. NEWBERN
                                                       United States Magistrate Judge




      Case 2:19-cv-00049 Document 119 Filed 09/27/19 Page 1 of 1 PageID #: 933
